IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
)
v. ) ID. No. 1612008820

)

) Cr. A. Nos. IN16-12-1015, etc.
JOEL M. ORTIZ, )
Defendant. )

Submitted: Septernber 10, 2018
Decided: October 8, 2018

ORDER

Upon Defendant, Joel M Ortiz ’s, Motionfor Postconviction Relief
DENIED.

This, 8th day of October, 2018, upon consideration of the Defendant Joel M.
Ortiz’s Pro Se Motion for Postconviction Relief (D.I. 29), the Cornrnissioner’s
Report and Recommendation that Mr. Ortiz’s Pro Se Motion for Postconviction
Relief should be DENIED (D.I. 37), and the record in this case, it appears to the
Court that:

(1) Joel M. Ortiz Was indicted on May 15, 2017, for Possession of a
Firearm by a Person Prohibited (“PFBPP”), Possession of a Weapon With an
Obliterated Serial Number, Possession of a Firearm While In Possession of a

Controlled Substance, and Possession of Marijuana.l Mr. Ortiz lost a suppression

 

] Indictment, Stal‘e v. Ortiz, ID No. 1612008820 (Del. Super. Ct. May 15, 2017) (D.I. 3).

hearing before one judge of this Court,2 and Was convicted of all four indicted counts
after a stipulated non-jury trial conducted before the undersigned3 On January 12,
2018, after a presentence investigation had been completed, Mr. Ortiz Was sentenced
for PFBPP to seven years and six months at Level V, suspended after five years for
two years and six months at Level IV (DOC Discretion) suspended after six months
for two years at Level III. For the remaining charges he received either fully
probated terms or financial obligations. The unsuspended five years of confinement
for the PFBPP count is a minimum mandatory term under l 1 Del. C. § l448(e)(1)(b).
And When sentenced, Mr. Ortiz Was given full credit for any time previously served.4

(2) Mr. Ortiz did not appeal his convictions or sentence.

(3) On June 6, 2018, Mr. Ortiz filed a pro se Motion for Postconviction
Relief and a Motion for Appointment of Counsel pursuant to Superior Court
Criminal Rule 61 .5 After receiving trial counsel’s affidavit, this Motion Was referred

to Superior Court Commissioner Katharine L. Mayer in accordance With 10 Del. C.

 

2 D.I. 18 and19.

3 Verdict Form, Stal‘e v. Ortiz, ID No. 1612008820 (Del. Super. Ct. Sept. 19, 2017) (D.I.
23).

4 Sentence Order, State v. Ortiz, ID No. 1612008820 (Del. Super. Ct. June 6, 2016) (D.I.
8).

D.I. 29 and 30. The motion for appointment of counsel Was denied. D.I. 33.

_2_

§ 512(b) and Superior Court Criminal Rule 62 for proposed findings of fact,
conclusions of laW, and recommendations for its disposition.

(4) The Commissioner filed her Report and Recommendation on
September 10, 2018. The Commissioner recommended that the Court deny Mr.
Ortiz’s Motion for Postconviction Relief.6

(5) “Within ten days after filing of a Commissioner’s proposed findings of
fact and recommendations . . . any party may serve and file Written objections.”7
Neither Mr. Ortiz nor the State filed an “objection” to the Commissioner’s Report
pursuant to Criminal Rule 62(a)(5)(ii).

(6) The Court accepts, in Whole, the findings of fact and recommendations
made by the Commissioner.8 There is no doubt, after a thorough review of the record
in this case, that there is no constitutional or legal basis to doubt the validity of Mr.
Ortiz’s convictions and Sentence. Nor there a doubt that Mr. Ortiz received effective
assistance of counsel in investigating his matter, litigating the suppression issues that
counsel had a good faith basis to believe had merit, negotiating its resolution, and

advocating for him at sentencing.

 

6 State v. Ortl'Z, 2018 WL 43288l3 (Del. Super. Ct. Sept. lO, 2018).
7 Super. Ct. Crim. R. 62(a)(5)(ii).

8 Id. at 62(a)(5)(iv).

NOW THEREFORE, after careful and de novo review of the record in this
action, and for the reasons stated in the Commissioner’s Report and
Recommendation of September 10, 2018, Mr. Ortiz’s Motion for Postconviction

Relief is DENIED.

'SO ORDERED this 8"‘ day of October, 2018.

/%DMQD

Paul R. Wallace, Judge

Original to Prothonotary

cc: ZacharyD. Rosen, Deputy Attomey General
A Dale Bowers, Esquire
Mr. JoelM. Ortiz, pro se